Citation Nr: 9913109	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  98-14 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen a claim for service connection for 
arthritis of the back, claimed as secondary to spinal 
anesthesia administered in service in 1943.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1941 to February 
1944.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision in which the reopening 
of a previously denied claim for service connection for 
arthritis of the back, claimed as secondary to spinal 
anesthesia administered in service in 1943, was denied.

The veteran's representative submitted a claim in May 1998 
for "compensation or pension benefits, as appropriate" 
accompanying a copy of VA Form 10-7131 alleging service-
connection for a kidney condition.  This matter is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  By a decision dated in January 1995, the Board denied the 
veteran's claim for arthritis of the back.

2.  Since January 1995, the veteran has submitted medical 
evidence and his own statements and testimony, some of which 
is new, but none of which is material in that it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The January 1995 Board decision denying service 
connection for arthritis of the back is final.  38 U.S.C.A. 
§§ 7103, 7104 (West 1991); 38 C.F.R. § 20.1100 (1998).

2.  The claim for entitlement to service connection for 
arthritis of the back, claimed as secondary to spinal 
anesthesia administered in service in 1943, is not reopened 
by the submission of new and material evidence.  38 U.S.C.A. 
§§ 5107, 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156, 20.1105 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  In the absence of chronicity at onset, a grant of 
service connection requires evidence of continuity of 
symptomatology demonstrating that a current disability was 
incurred in service.  38 C.F.R. § 3.303(b) (1998).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's 
currently disability was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).

In this case, the veteran filed a claim for service 
connection of a back injury following his discharge in 
February 1944, claiming the disability as a residual of the 
administration of a spinal injection in February 1944.  In 
March 1944, the RO issued a rating decision denying service 
connection for a disability described as congenital deformity 
of both kidneys.  A review of service medical records shows 
that the veteran had complained of and been treated for 
recurrent back pain while in service, and that he had 
undergone an appendectomy under spinal anesthesia in January 
1943.  However, these records show no findings or diagnoses 
with regard to the veteran's back.  The veteran did not 
appeal this decision to the Board.

In March 1989, the veteran again claimed entitlement to 
service connection for chronic back pain.  In a June 1991 
rating decision the RO denied reiterated the previous denials 
of service connection for the congenital kidney abnormality, 
and denied service connection for arthritis of the back.  The 
veteran appealed this decision to the Board which, in January 
1995, denied service connection for arthritis of the back.  
The veteran appealed this decision to the U.S. Court of 
Veterans Appeals (now the U.S. Court of Appeals for Veterans 
Claims, hereinafter "Court") which, in December 1996, 
affirmed the Board's January 1995 decision.

The question before the Board is the limited question of 
whether the veteran has submitted new and material evidence 
to reopen his previously-denied claims.  The, January 1995 
Board decision is the last prior final decision concerning 
this claim.  To reopen a finally denied claim, a veteran must 
submit new and material evidence.  38 U.S.C.A. § 5108, 7104 
(West 1991); 38 C.F.R. § 20.1105 (1998).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(A); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

Evidence received since the January 1995 decision with regard 
to the veteran's claim for service connection for arthritis 
of the back includes the veteran's testimony given before the 
undersigned member of the Board in February 1999, and his 
written statements; copies of service medical records; VA 
outpatient records dated in July 1997, results of a December 
1986 intravenous pyelogram (IVP), and a January 1988 
interpretation of the IVP by a private physician; and three 
medical opinions, one proffered by the veteran's treating VA 
physician, in July 1997, another by Thomas F. Newcomb, M.D., 
Chief of Staff, in April 1998, and the third by Dr. Newton, 
in February 1998.  For reasons explained below, the Board 
finds that, while some of this evidence is new, none of it is 
material.

The veteran has submitted his own statements, including his 
July 1997 claim, April 1998 notice of disagreement, July 1998 
VA Form 9, and February 1999 statement; and his testimony 
before the undersigned member of the Board in February 1999.  
However, his statements and testimony are essentially 
duplicative of statements and testimony he made in his 
previous claims as reflected in statements of record dated, 
inter alia, in February 1944, March and May 1989, and January 
and April 1991.  The February 1999 statement-submitted at 
the hearing before the undersigned member of the Board and 
with the appropriate waiver of RO consideration under 
38 C.F.R. § 20.1304(c) (1998)-is also duplicative of 
previous statements he has made.  These subsequent statements 
and testimony are thus not new.

In addition, the results of a December 1986 IVP and January 
1988 interpretation of it were previously of record and were 
considered in the Board's January 1995 decision.  They are, 
thus, also not new.

Where the evidence is not new, it is not necessary to 
determine whether it is "material."  Bielby v. Brown, 7 
Vet. App. 260, 264 (1994); see also Manio, 1 Vet. App. at 
145.

The veteran has submitted a July 1997 VA outpatient treatment 
record.  In addition, he has submitted medical expert 
opinions proffered by his VA treating physician and Dr. 
Newcomb, dated in July 1997 and April 1998, respectively.  
Finally, he submitted a private medical opinion, proffered by 
Dr. Newton in February 1998 at his hearing before the 
undersigned member of the Board.  In addition, he submitted 
the appropriate waiver of RO consideration under 38 C.F.R. 
§ 20.1304(c) (1998).  These records are new, in that have not 
before been of record and were not, therefore, considered by 
the Board in its July 1995 decision.  Nonetheless, for 
reasons delineated below, they are not material.

The VA outpatient entry of July 1997 reveals complaints of 
and an assessment of lower back pain, but it does not 
document a diagnosis of arthritis.  Nor does the record 
contain any medical evidence, statements, or opinions 
establishing a causal link, or nexus, between his active 
service and any arthritis of the back, including as may have 
been caused by the inservice, 1943, spinal injection.

In a notation in the treatment record, dated in July 1997, 
the veteran's treating VA physician indicates that the 
veteran claims his lower back pain derives from the epidural 
or spinal he had inservice in the 1940s, and that he would 
like the physican to state that an epidural or spinal can 
cause lower back pain.  She noted that no mention of the 
epidural or spinal procedure done on the veteran in the 1940s 
is recorded on any of the paperwork he gave her.  She reports 
that she currently has no evidence that the veteran underwent 
a spinal or epidural in service, and no evidence "of visits 
for back pain", but that he did have evidence of cystitis in 
September 1943, which responded to urinary antiseptics.  As 
this opinion does not establish an etiological relationship 
between the veteran's active service and his currently 
diagnosed arthritis of the back, it is not, therefore, 
material.

Similarly, Dr. Newcomb's opinion does not establish an 
etiological relationship between the veteran's active service 
and his currently diagnosed arthritis of the back.  Rather, 
his statement discusses the veteran's concern about his 
military discharge due to the congenital variation in his 
kidneys.  Dr. Newcomb also mentioned the veteran's concern 
about back pain, which the veteran attributed to a spinal tap 
during service, but Dr. Newcomb states that more information 
is needed and, if given, would be reviewed in the context of 
the veteran's current complaints.  Thus, this opinion also is 
not material.

Finally, the file veteran has offered a statement from Dr. 
Newton.  The opinion reads, in its entirety:

[The veteran] is a 78-year-old male who 
reports undergoing spinal anesthesia in 
1943 and chronic intermittent low back 
pain ever since.  Currently he has no 
neurologic deficit on exam nor any 
physical discomfort today.  It is 
possible that his low back pain did 
result from the lumbar puncture in 1943.

Unlike the other two opinions, this statement does posit an 
etiological relationship-albeit a tenuous one-between the 
veteran's back symptomatology and his active service, 
specifically, his earlier, 1943, spinal injection.  
Nonetheless, the Board finds that this opinion is not 
probative.  This is so for the following reasons.  First, the 
relationship described by Dr. Newton is less than specific or 
certain.  He states only that it is possible that the 
veteran's low back pain resulted from the 1943 injection.

Second, even if the opinion were not speculative, the 
evidentiary record does not demonstrate that Dr. Newton 
relied on anything other than a history as reported by the 
veteran in arriving at his opinion.  The veteran testified in 
his February 1999 hearing that he carried no medical records 
to Dr. Newton for his review, and that while the physician 
performed a physical examination, he conducted no clinical 
studies concerning the veteran's back.  The veteran further 
stated he saw Dr. Newton only the one time.  As such, Dr. 
Newton's statement of medical history is not competent 
evidence.  The veteran's statements regarding the continuity 
of his back symptomatology-even recorded, as they are, by 
Dr. Newton, a medical professional, many years after the 
veteran's discharge from active service-do not constitute 
the competent medical evidence sufficient to establish a 
nexus between the veteran's currently manifested arthritis of 
the back and his inservice spinal anesthesia, or, in the 
alternative, between his currently manifested back disability 
and any post-service back symptomatology.  See Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993); see also LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) ("a medical professional 
is not competent to opine as to matters outside the scope of 
his or her expertise"); Elkins v. Brown, 5 Vet. App. 474, 
478 (1993).

The veteran has offered his own statements regarding the 
nature and extent of his arthritis of the back and its 
relationship to the inservice, 1943, spinal injection.  
However, the record does not show that the veteran is a 
medical professional, with the training and expertise to 
provide clinical findings regarding the nature of his 
currently diagnosed arthritis of the back and its etiologic 
relationship to his active service.  Consequently, his 
statements are credible with regard to his subjective 
complaints and his history; but they do not constitute 
competent medical evidence for the purpose of showing a nexus 
between current complaints and service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

As none of the evidence added to the record since the Board's 
January 1995 decision, either by itself or in the context of 
all the evidence, both old and new, provides medical evidence 
reflecting that the veteran is currently suffering from 
arthritis of the back, claimed as secondary to spinal 
anesthesia administered in service in 1943 or, in the 
alternative, that is related to his active duty service, the 
Board concludes that the additional evidence does not 
constitute new and material evidence sufficient to reopen the 
claim for entitlement to service connection for arthritis of 
the back, claimed as secondary to spinal anesthesia 
administered in service in 1943.  Therefore, the Board finds 
that the reopening of this claim is not warranted.

VA has a duty under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the new and material evidence needed to complete 
his claim for benefits.  Graves v. Brown, 8 Vet. App. 522, 
525 (1996).  This obligation depends on the particular facts 
of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Here, the RO fulfilled its obligation in its 
statement of the case, which informed the veteran of the 
reasons his claims had been denied.  Also, by this decision, 
the Board informs the veteran of the type of evidence needed 
to reopen his previously denied claim for service connection 
of arthritis of the back, claimed as secondary to spinal 
anesthesia administered in service in 1943.  In this case, 
the veteran has not indicated the existence of medical 
evidence of a link between his active service and his 
arthritis of the back.  He has testified that the physicians 
who did treat him for these conditions immediately following 
his discharge from active service are now deceased and the 
records, unavailable.  The veteran has not indicated that any 
other records establishing an etiological link between his 
active service and his arthritis of the back are in 
existence.


ORDER

New and material evidence sufficient to reopen the claim for 
entitlement to service connection for arthritis of the back, 
claimed as secondary to spinal anesthesia administered in 
service in 1943, has not been received.  The appeal is 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

